Citation Nr: 0210808	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  01-09 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen claims for service connection for left and right knee 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
March 1971.  

The veteran was previously denied service connection for a 
left knee disorder in 1984 and 1993.  He was previously 
denied service connection for a right knee disorder in 1993.  
The current appeal arises from a May 2001 rating action 
entered by the Department of Veterans Affairs (VA) regional 
office (RO) in Louisville, KY.  The matter was subsequently 
transferred to the VA RO in Nashville, TN.  It was perfected 
for appeal in November 2001.  In April 2002, the veteran and 
his spouse appeared at a hearing conducted by the undersigned 
in Nashville.  The case has since been forwarded to the Board 
of Veterans' Appeals (Board) in Washington, DC.  


FINDINGS OF FACT

1.  The veteran was last denied service connection for left 
and right knee disabilities in a March 1993 rating action, 
which the veteran did not appeal. 

2.  The documents added to the record since the prior claims 
were denied are not, by themselves or in connection with 
evidence previously assembled, so significant that they must 
be considered in order to fairly decide the merits of those 
claims.  


CONCLUSION OF LAW

Evidence received since the March 1993 final rating decision 
denying entitlement to service connection for left and right 
knee disabilities is not new and material, and the claim for 
that benefit may not be reopened.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5108, 5126 (West Supp. 2001); 
38 C.F.R. § 3.156(a) (2001), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes the veteran's appeal is 
subject to the Veterans' Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  The VCAA eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, the Board finds that VA's duties, 
as set out in the VCAA, have been fulfilled and that no 
further action in this regard is warranted.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  In this regard, the Board notes that the statement of 
the case sent to the veteran in May 2001 notified him of the 
contents of the VCAA, as well as of the evidence required to 
grant his claim, and of the information and evidence needed 
to substantiate it.  Thus, the notification requirements of 
the VCAA have been satisfied, and there is no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  In this regard, while it is not clear 
whether the veteran was advised which portion of the 
information and evidence necessary to substantiate the claim 
would be obtained by VA and which he would be required to 
submit, it appears that the RO took it upon itself to make 
the effort to obtain the evidence the veteran indicated might 
be useful in connection with his claims, and it appears that 
all the available evidence the veteran identified has been 
obtained. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A.  As to this duty to assist, it is 
observed that the veteran's service medical records have long 
since been associated with the claims file, and as mentioned 
above, it appears that the available records the veteran 
indicated would support his claim also have been obtained.  
(The veteran was not examined in connection with his current 
appeal, but VCAA does not require examinations in claims to 
reopen if new and material evidence has not been presented or 
secured.)  Under these circumstances, the Board finds that, 
as with the notice requirements of the VCAA, the development 
requirements of that law also have been met.  Therefore, the 
Board may proceed to address the merits of the veteran's 
claim.

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Further, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The record in this case shows that the veteran first 
submitted a claim for benefits based on knee disabilities in 
1984.  In connection with that claim, the RO reviewed the 
veteran's service medical records.  These documents showed 
complaints of left knee pain in connection with falls/jumps 
to the ground in May and December 1970.  Since the 
examination conducted in connection with the veteran's 
separation from service in February 1971 revealed no relevant 
complaint or abnormality, and the veteran did not claim any 
post service treatment, the RO concluded in a November 1984 
rating action that there was no basis to establish service 
connection for any left knee disorder.  

The veteran next submitted a claim for service connection 
benefits based on knee disability in August 1992.  He 
contended that his current bilateral knee disabilities were 
due to injuries he sustained in falls in service in Thailand 
and in Washington State.  Additional records considered by 
the RO at this time included a 1992 private medical record 
that included a complaint of "knees hurting" among the 
veteran's many medical problems and the report of an 
examination conducted for VA purposes in January 1993.  The 
VA examination included X-rays of both knees that revealed no 
abnormalities, although the examination itself revealed that 
the veteran complained of persistent swelling and pain in the 
left knee since the initial injury in service.  The diagnosis 
that was entered by the examiner simply reflected the 
existence of the veteran's complaints, i.e., "Left knee 
injury with persistent pain and swelling."  Because this 
evidence did not establish a link between any current knee 
disabilities and service, the RO denied the veteran's claim 
in a March 1993 rating action.  The veteran was notified of 
this decision and of his appellate rights in a letter 
addressed to him in March 1993.  He did not appeal this 
action and after one year it became final.  See 38 U.S.C.A. 
§ 7105(c) (West 1991); and 38 C.F.R. §§ 3.104, 20.302, 
20.1103 as in effect at the time.  

The veteran next attempted to reopen his claims regarding 
knee disabilities in January 2000.  It is from the May 2001 
decision to deny this claim that the current appeal arises.  

Under applicable criteria, claims that are the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to them.  If the claim is 
thus reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet.App. 273 
(1996).  For claims received prior to August 29, 2001, as is 
the case here, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
(For claims filed on and after August 29, 2001, new and 
material evidence is defined as set out at 66 Fed. Reg. 
45620, 45630 (Aug. 29, 2001) to be codified at 38 C.F.R. 
§ 3.156.  Since the matter currently before the Board was 
initiated in 2000, however, the pre-August 29, 2001 
definition of new and material evidence must be used.)

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet.App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet.App. 69 (1995).

The evidence added to the record in connection with the 
veteran's current claim includes copies of pieces of 
correspondence between the veteran and his wife dated from 
1970, a statement from the veteran's wife, a statement from 
an individual who apparently served with the veteran, private 
and VA treatment records dated between 1980 and 2001, and the 
testimony given before the undersigned.  

The testimony given at the veteran's hearing and the 
statements provided by the veteran's wife and the former 
service member essentially relate the same information, which 
is that the veteran injured one or both of his knees in 
service and that any current knee disabilities are due to the 
in-service injury.  With respect to these assertions, it is 
undisputed that the veteran injured his left knee in service, 
and therefore, any evidence tending to prove that point is 
obviously duplicative.  As to the right knee, there is some 
question whether any injury to that joint actually occurred 
in service, since no right knee complaints are noted in the 
service medical records.  The veteran accounts for this, 
however, by stating that the references to left knee 
complaints in December 1970 were erroneous, and should have 
referred to the right knee.  Assuming the veteran's 
explanation to be true, the more important question is 
whether any current right or left knee disability is related 
to those in-service complaints.  To competently attribute any 
current disability to an in-service event, however, requires 
medical expertise.  The veteran, his wife, and his friend 
from service are not shown to have any such medical 
expertise, and therefore, any assertions they may be making 
that links current knee disability to in-service complaints 
or trauma is beyond their competence.  In view of that, these 
assertions may not be considered sufficient to reopen the 
veteran's previously denied claims.  

Moreover, to the extent that these statements may be 
understood as only relating the observation that the veteran 
has complained of knee discomfort since service, such 
information is cumulative of the complaints the veteran 
voiced to the physician who examined him in connection with 
the claim he submitted in regard to his knees in 1992.  
Evidence that is merely cumulative, obviously can not be 
considered to satisfy the definition of new and material.  
Therefore, these statements, whether they are understood as 
offering a medical opinion or simply observations a lay 
person is competent to make, are insufficient to reopen the 
veteran's claim.   

With respect to the 1970 correspondence between the veteran 
and his wife, those documents only confirm the veteran 
injured his left knee during service.  As mentioned above, 
that fact has long been established, and proof of this injury 
through an alternative source does nothing to address whether 
current disability is linked to the in-service complaints.  
Accordingly, this evidence is not considered new and material 
evidence as to permit reopening of the veteran's claim.  

Finally, the medical records associated with the file since 
the veteran's claim was last denied primarily address the 
veteran's various other health problems.  Nevertheless, they 
do confirm the current presence of both left and right knee 
disabilities.  Since, however, this evidence dates from many 
years after the veteran's discharge from service and none of 
these records contain any indication from those treating the 
veteran that they were of the opinion that any current knee 
disability is related to service, these records may not be 
considered to bear directly and substantially upon the 
specific matter under consideration or to be of such 
significance that it must be considered together with all the 
evidence in order to fairly decide the merits of the claim.  
Therefore, these records, like the other pieces of evidence 
obtained in connection with the veteran's current claim, are 
not considered new and material.  

For the reasons set forth above, the Board concludes that 
none of the evidence obtained in connection with the 
veteran's current appeal may be considered to bear directly 
and substantially upon the specific matter under 
consideration or to be of such significance that it must be 
considered together with all the evidence in order to fairly 
decide the merits of the claim.  Accordingly, the veteran has 
not submitted evidence that is new and material and the claim 
for service connection for left and right knee disabilities 
is not reopened. 


ORDER

New and material evidence has not been presented to reopen 
claims for service connection for left and right knee 
disabilities, and the appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

